Title: To John Adams from Stephen Higginson, 12 August 1798
From: Higginson, Stephen
To: Adams, John



Sir
Boston Augt 12: 1798

The Bearer hereof, William Gray Esqr an eminent merchant of Salem, desirous of making some representation respecting the Commerce of our Country, has requested of me an introduction to you—
Mr. Grays character you are probably in some good measure, at least acquainted with, it is certainly very respectable in the mercantile line.—
With great respect I have the honor to be / Sir your most hum Serv

Stephen Higginson